DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 10 have been amended. Claim 5 has been canceled. Claims 1-4 and 6-13 are pending and have been examined. 

Response to Arguments
Applicant's arguments on p. 8-10 filed 9/14/2022 have been fully considered but they are not persuasive. 
On p. 8 of the remarks, Applicant essentially argues that cited art of record Wang does not teach “automatic or computer based inference.” It should be noted that the rejection relies upon Wang to teach the following language: “wherein the processor is configured for … inferring new output facts.” A broad but reasonable interpretation includes Wang’s computer numerical control (“CNC”) based system which utilizes computers that are configured for the use of inference as taught in Wang, section 3.3. As explained in the rejection below, Wang fails to expressly teach utilization of “automated” inference. That is, Wang’s CNC system is “configured for” inference, but fails to fully automate such inference. As correctly noted by Applicant, Park is relied upon to teach such automated inference. In this respect, the limitation is addressed not solely by Wang, but by the combination of Wang with Park.
On pp. 8-9, Applicant essentially argues that Wang fails to teach “inferring of new, different output facts.” However, Wang teaches knowledge inference in section 3.3 (e.g. “Programming methods inferred by the CBR can be used as a new case … Then, the case can be added to the case library as a new member”). Also see the depiction in Fig. 3, which shows modification of “Examples” to provide subsequent learning. As pointed out in the rejection, Wang does not clearly describe that this process is fully automated. However, Wang clearly provides inference of new, different outputs. Thus, Applicant’s argument is not persuasive.
On p. 9, Applicant essentially argues that the “test dataset” of cited art of record Coffman fails to teach the claimed test cases. In particular, Applicant argues that Coffman’s test dataset is a “known test case” and a new/different output fact would indicate a fault. However, the claims include “known input facts associated with known output facts for respective test cases.” That is, the claimed test cases appear to be directed to known input/output facts. This appears similar to Coffman’s “known test case.” It should be noted that the rejection is based upon combination of Wang which teaches inference of new cases while referencing a database of known cases. Thus, the rejection is not based solely upon Coffman, but is instead based upon the combination of Wang and Coffman among others.
On pp. 9-10, Applicant essentially argues that Wang fails to teach limitations related to preventing a contradiction and suggests that preventing contradictions is not inherent. In the prior rejection of claim 5, Wang Fig. 5 and section 5 was cited as teaching a limitation of contradicting output facts according to known heuristics. As depicted in Fig. 6, decision making heuristics are applied to produce knowledge templates which provide process parameter values for creation of new operations as described in Section 5. The claimed “contradiction” can be broadly interpreted as an indeterminate state. A manufacturing template with process parameter values provides a definitive state. That is, contradicting values are limited by way of selecting a single parameter value. The selection of parameter values inherently limits contradicting values since no other value remains to contradict it. The limitations are broadly claimed and there is very little additional description in the originally filed disclosure to provide additional limits on broad interpretation. Additionally, as alluded to previously, while Wang relies upon operator interaction, the system is still computer based and thus qualifies as being “automatic.” Further still, the rejection is based upon combination with Park which more clearly teaches a fully automatic process as cited in the rejection. Thus, the rejection is based upon a broad but reasonable interpretation and also upon the combination of references.
Additional arguments on pp. 10-11 are based upon previous arguments and are not persuasive for the same reasons indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over cited art of record "Intelligent manufacturing system of impeller for computer numerical control (ONC) programming based on KBE" by Wang et al. (“Wang”) in view of U.S. Patent Application Publication 2018/0120813 by Coffman et al. (“Coffman”), cited art of record "Artificial intelligence approaches to determination of CNC machining parameters in manufacturing: a review" by Park et al. (“Park”) and U.S. Patent Application Publication 2019/0141542 by Ganapathi et al. (“Ganapathi”).

	In regard to claim 1, Wang discloses:
1. A system for tuning of axis control of a multi-axis machine, comprising: See Wang, Fig. 1, section 5. Note that Wang describes the system in the context of computer numerical control (“CNC”) programming, which inherently requires a computer to effectuate any programming. The system of Wang is implemented using computer components. 
a knowledge base for acquiring and maintaining factual knowledge associated with the tuning of the axis control, See Wang, Figs. 1and 2, e.g. “General knowledge base of CNC.” Also see section 2 and section 5 p. 4581 col. 2, ¶ 4-5 and p. 4582 col. 1, ¶ 1.
the factual knowledge having a uniform ontology and a uniform data representation for a plurality of … cases, and See Wang, section 3.2, describing an object based syntax for knowledge representation providing a uniform ontology and data representation. Also see Wang, section 2, p. 4578, left column, e.g. “The general knowledge base system is mainly composed of the practical case base of CNC parts programming, the CNC programming process knowledge base system, the CNC machining tool library, the cutting parameter library, the post processor library, and the library of CNC machine tools.”
the factual knowledge comprising known input facts associated with known output facts for respective … cases; and See Wang, Figs. 1 and 2, section 2 and section 5 p. 4581 col. 2, ¶ 4-5 and p. 4582 col. 1, ¶ 1-2, e.g. “The process decision-making template of CNC programming acquires machining objects specified by CNC machining engineers. This then deduces the main parameters (tool, spindle speed, feed rate, allowance, etc) to finish an operation from the work-piece material, machining position, processing methods, and a generalized knowledge of the impeller.”
Wang does not expressly disclose test cases. However, this is taught by Coffman. See Coffman, Fig. 6, element 609 along with ¶ 0089, e.g. “In some instances, machine learning models built at 611, are further evaluated using an unseen test dataset 609.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s knowledge base with Coffman’s test cases in order to determine whether the system has acquired a desired accuracy level as suggested by Coffman.
a processor, wherein the processor comprises hardware; See Wang, at least section 1 on p. 4577, e.g. “CNC programming.” Wang’s CNC programming is a computer based technology which inherently requires use of a hardware processor.
wherein the processor is configured for… inferring new output facts associated with given new input facts in accordance with the factual knowledge, See Wang, section 3.3, “Knowledge inference … Programming methods inferred by the CBR can be used as a new case, therefore expanding the knowledge case library of CNC programming, further enhancing the reasoning ability of CBR in CNC programming knowledge [10].” Also see Figs. 3-4 and 7, and section 5, p. 4582, col. 1, ¶ 2, e.g. “This then deduces the main parameters (tool, spindle speed, feed rate, allowance, etc) to finish an operation from the work-piece material, machining position, processing methods, and a generalized knowledge of the impeller.”
Wang does not expressly disclose automatically inferring. However, this is taught by Park. See Park, Fig. 4, sections 4.2-4.3, generally describing the use of a neural network to train a knowledge base that is used to automatically determine new output (e.g. “an appropriate machining parameter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s inference with Park’s neural network in order to find appropriate parameters as suggested by Park.
wherein when a respective given new input fact differs from a respective known input fact of a respective test case, a corresponding inferred new output fact also differs from the respective known output fact of the respective test case; See Wang, section 3.3, top right column on p. 4580, e.g. “During the CBR of CNC programming, when the retrieved results can not meet the actual needs, it is possible to correct the information about the processing methods, workpiece material, tool geometry, engaging retreating tool set, and other information”. As such, Wang provides new inferred output facts that differ from the available known output facts. As noted above, Wang fails to expressly teach fully automated inference in the relationship between new input and output facts. However, this is further taught by Park. See Park, section 4.1, e.g. “The distributed and associative nature of neural net leads to a reasonable response even when presented with incomplete or previously unseen input.”
the output facts respectively including:
 at least one of a number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “tool.”
at least one of a number of available axis control modes associated with each of the at least one of the number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “spindle speed.”
at least one of a number of available axis control parameters associated with each of the at least one of the number of available axis control modes, p. 4582, col. 1, ¶ 2, e.g. “allowance.”
Wang does not expressly disclose acceptable values for each of the at least one of the number of available axis control parameters; and However, this is taught by Ganapathi. See Ganapathi, ¶ 0124, e.g. “For the given scope that is indexed or parameterized by the scope-level data request related fields, the expert input may also define a first acceptable set 302 of parameter values for a first parameter.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ganapathi’s acceptable values with Wang’s parameters in order to provide the best values for exploration as suggested by Ganapathi.
wherein the processor is further configured for automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts, if the new input facts represent interpolations or extrapolations of some of the known input facts; and  See Wang, section 3.3 on p. 4579, describing inference using “case similarity calculation” as a form of interpolation or extrapolation of known cases, i.e. input facts, in order to find a solution, i.e. new output facts.
wherein the processor is further configured for automatically preventing a contradiction within the respective output facts by mutual exclusion or limitation of contradicting output facts according to known heuristics. See Wang, Figs. 3 and 6 along with related sections of section 5, describing known decision making heuristics for providing solution output facts. Also see the top right column on p. 4581, e.g. “The manufacturing template is a collection of operational and process objects in the parts file. It contains the pre-set values of the process parameters. It can create a new operation for specific machining programming quickly and easily, thus eliminating the tedious work of repeatedly defining the process parameters [10].” Selection of process parameter values naturally limits contradictions since the values are set and there is no alternative to provide any contradiction. 

	In regard to claim 2, Wang discloses:
2. The system of claim 1, wherein the axis control of each of the multiple axes respectively being associated with 
a number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “tool.”
a number of available axis control modes associated with the number of available axis control features and  Wang, p. 4582, col. 1, ¶ 2, e.g. “spindle speed.”
a number of available axis control parameters associated with the number of available axis control modes. p. 4582, col. 1, ¶ 2, e.g. “allowance.”

	In regard to claim 3, Wang discloses:
3. The system of claim 1, wherein the input facts respectively comprising at least one of a machining method, a machining tool, a machined material, a tolerable surface quality, a tolerable accuracy, and a tolerable machining time. See Wang, p. 4577, section 1, ¶ 1, e.g. “machine tools.”

	In regard to claim 4, Wang discloses:
4. The system of claim 1, wherein the knowledge base being configured for acquiring the factual knowledge from a plurality of manufacturing or test cases on a plurality of multi-axis machines. See Wang, section 2, e.g. “The general knowledge base system is mainly composed of the practical case base of CNC parts programming, the CNC programming process knowledge base system, the CNC machining tool library, the cutting parameter library, the post processor library, and the library of CNC machine tools.” 

	In regard to claim 6, Wang discloses:
6. The system claim 1, wherein the processor is configured for automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts based on the associations between the known input facts and the known output facts. See Wang, section 3.3, describing the use of a case library providing an association of input and output.

	In regard to claim 7, Wang does not expressly disclose:
7. The system of claim 1, wherein the processor is configured for automatically learning the associations between the known input facts and the known output facts. However, this is taught by Park. See Park, Fig. 4, Section 4.1, e.g. “neural nets generate their own knowledge by learning from domain examples.” Also see sections 4.2-4.3, generally describing the use of a neural network to train a knowledge base that is used to automatically determine new output (e.g. “an appropriate machining parameter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s inference with Park’s neural network in order to find appropriate parameters as suggested by Park.

	In regard to claim 8, Wang and Park also teach:
8. The system of claim 7, wherein the processor is configured for automatically learning the associations between the known input facts and the known output facts based on machine learning. See Park, Fig. 4, Section 4.1.

	In regard to claim 9, Wang discloses:
9. The system of claim 8, the wherein the processor is configured for automatically learning the associations between the known input facts and the known output facts based on supervised machine learning using the factual knowledge. See Park, Fig. 4, Section 4.1. Note that Park’s teaches “learning from domain examples,” which is a form of supervised machine learning.

	In regard to claim 10, Wang discloses:
10. A method of operating a system for tuning of axis control of a multi-axis machine, comprising: See Wang, at least Fig. 3, depicting a flowchart method.
All further limitations of claim 10 have been addressed in the above rejection of claim 1.

	In regard to claim 11, parent claim 10 is addressed above. All further limitations have been addressed in the above rejection of claims 1 and 10. 

	In regard to claim 12, Wang discloses:
12. The method of claim 10, wherein the output facts further include automatically saved data about successful tuning See Wang, section 3, p. 4580, top right column, e.g. “Case amendment.” Wang does not expressly disclose and criteria of successful tuning, the criteria of successful tuning including a measured processing time, an improvement of processing time, a measured accuracy, an improvement of measured accuracy, a measured surface quality, and/or an improvement of measured surface quality. However, this is taught by Coffman and Park. See Coffman, ¶ 0089, e.g. “Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level.” Also, see Park, section 4.3, p. 132, top left column, e.g. “Machining optimization problem is to find the n inputs, denoted by pi, that minimize PI subject to the following constraints: …” Note that Park’s PI is an index that balances processing rate/time with a measured accuracy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s case amendment with Coffman and Park’s criteria in order to achieve a desired outcome as suggested by Coffman (see ¶ 0089).

	In regard to claim 13, the rejection of parent claim 1 is provided above. All further limitations have been addressed in the above rejection of claim 12. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/            Primary Examiner, Art Unit 2121